Citation Nr: 1818752	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-45 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to other disabilities.

2.  Entitlement to service connection for a lower back condition, to include as due to other disabilities.

3.  Entitlement to service connection for a bilateral knee condition, to include as due to a foot condition.

4.  Entitlement to service connection for a bilateral foot condition.

5.  Entitlement to service connection for depression, also claimed as anxiety/stress, to include as due to other disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

Documentation of record indicates that the Appellant served on active duty from September 18, 1987 to November 23, 1987, but, as detailed below, the claims file currently includes inadequate service department documentation to verify these dates.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Appellant testified before the undersigned Veterans Law Judge (VLJ) in a January 2018 hearing.  During that hearing, regional office consideration of new evidence was waived.

The issue of service connection for high cholesterol has been raised by the record in a January 2018 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.




REMAND

Preliminarily, the Board notes that the Appellant's claims file does not contain her DD Form 214.  As a result, the Appellant's dates of service cannot be verified.  On remand, the RO is requested to attempt to obtain and associate with the record the Appellant's DD Form 214.

Concerning the claims for service connection for migraine headaches and a lower back condition, a November 1987 service treatment report (STR) noted that the Appellant presented with a two to three day history of headaches and back pain.  In a July 2013 VA examination report, the examiner opined that the Appellant's headaches and back pain were not related to service.  However, the examiner did not physically examine the Appellant in-person, just reviewed the available records.  A VA examination is necessary to determine if the Appellant is currently diagnosed with a headache or back condition condition, and if so, whether they are etiologically related to active service, or secondarily related to her other conditions.

Concerning the claim for a bilateral knee condition, three STRs in November 1987 noted that the Appellant had knee pain.  In an April 2013 VA examination report, the examiner noted that the Appellant had/has a knee condition, but then noted that she had a normal bilateral knee examination.  These facts directly contradict each other.  The examiner opined that the Appellant's bilateral knee condition was not related to active service.  In her January 2018 hearing, the Appellant testified that her knee condition was partially caused by her bilateral foot condition.  A new VA examination is necessary to determine what if any knee condition the Appellant has, and if so, whether it is etiologically related to active service, or secondarily related to her bilateral foot condition.

Concerning the claim for a bilateral foot condition, on her April 1987 Report of Medical History for induction, the Appellant noted that she had foot problems and had broken her foot in 1985.  STRs from September 1987, October 1987, and November 1987 noted that the Appellant had pain in her feet.  In an April 2013 VA examination report, the Appellant was diagnosed with bilateral metatarsalgia, and the examiner noted that the Appellant had a foot condition that existed prior to service.  The examiner opined that the Appellant's foot condition was not directly related to active service, nor was it aggravated beyond its natural progression by active service.  The rationale was that the Appellant did not seek treatment for her feet after being discharged.  However, in her January 2018 hearing, the Appellant testified that her feet bothered her continuously since service but that she did not seek treatment because of financial reasons.  A new VA examination is necessary to determine what foot condition the Appellant has, and if her pre-existing condition was aggravated beyond its natural progression by active service.  

Concerning the claim for depression and an anxiety disorder, the Appellant has never had a VA examination to determine what if any psychiatric disorder she is diagnosed with, and whether it is etiologically related to active service, or secondarily related to her other conditions.  In her January 2018 testimony, the Appellant noted that her depression was caused by her other conditions.  As such, a new VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning this claim.

2. After the above has been completed, schedule the Appellant for an appropriate VA examination to determine the etiology of any diagnosed headache condition, to include migraines.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  All opinions must be supported by a detailed rationale.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Appellant, the examiner is requested to opine whether it is at least as likely as not (a 50 percent probability or greater) that any such headache/migraine condition is either directly related to active military service or is proximately due to or chronically aggravated by the Appellant's other claimed disabilities (see front page of this remand).

3. Schedule the Appellant for an appropriate VA orthopedic examination to determine the etiology any diagnosed lower back, knee, and foot condition. The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  All opinions must be supported by a detailed rationale.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Appellant, the examiner is requested to opine: 

Whether it is at least as likely as not (a 50 percent probability or greater) that any such lower back condition is either directly related to active military service or is proximately due to or chronically aggravated by the Appellant's other claimed conditions (see front page of this remand).  

Whether it is at least as likely as not that any such knee condition is either directly related to active military service or is proximately due to or chronically aggravated by the Appellant's other claimed conditions (see front page of this remand).  In making this determination, the examiner is asked to specifically consider the January 2018 hearing where Appellant testified that her knee condition was partially caused by her bilateral foot condition.  

Whether it is at least as likely as not that any such foot condition noted at the time of the Appellant's enlistment examination increased in severity during the Appellant's period of active service.  A complete explanation for the opinion must be provided.  

If it is determined that the any foot condition noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly or undebatable) due to the natural progress of the disease.  

Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  A complete explanation for the opinion must be provided.  

In making this determination, the examiner is asked to specifically consider the January 2018 hearing where Appellant testified that her foot condition has bothered her continuously since active service.  

4. Schedule the Appellant for a VA mental health examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any psychiatric disorder, to include depression and an anxiety disorder.  Prior to the examination, the claims folder and a copy of this REMAND must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychiatric testing of the Appellant, and to prepare a report which fully discusses her symptomatology and test findings as related to the diagnostic criteria for any psychiatric disorder, to include depression and an anxiety disorder.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Appellant, the examiner is requested to opine as to whether it is at least as likely as not that any such psychiatric disorder is either directly related to active military service or is proximately due to or chronically aggravated by the Appellant's other conditions (see front page of this remand).  

In making this determination, the examiner is asked to specifically consider the January 2018 hearing where Appellant testified that her psychiatric disorder was related to the pain caused by her other disabilities.

5. After the completion of the above development, and any other development deemed necessary, furnish the Appellant and her representative with a supplemental statement of the case and give her an opportunity to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

